Order
PER CURIAM:
Gabriel Stewart appeals, following a jury trial, his conviction of resisting arrest, for which he was sentenced to a five-year term of imprisonment pursuant to section 217.862 (the Long-Term Drug Abuse Treatment Program). Stewart argues that the trial court erred in overruling his Batson objections to the prosecutor’s use of two of the State’s peremptory strikes following voir dire. Because Stewart failed to preserve his claim as to one juror and failed to meet his burden of demonstrating pretext as to the other, we reject his claims and affirm his conviction. Rule 30.25(b).